

AXIS CAPITAL HOLDINGS LIMITED
2017 LONG-TERM EQUITY COMPENSATION PLAN
Employee Restricted Stock Unit Agreement (Performance Vesting / 100% Stock
Settled)
You (the “Participant”) have been granted an award of Restricted Stock Units
(the “Award”) with a value based on ordinary shares, par value $0.0125 per share
(“Shares”), of AXIS Capital Holdings Limited, a Bermuda company (the “Company”),
pursuant to the AXIS Capital Holdings Limited 2017 Long-Term Equity Compensation
Plan (the “Plan”). The date of grant of the Award (the “Award Date”), the
vesting start date (the “Vesting Start Date”) and the base number of Restricted
Stock Units subject to the Award (the “Target Number”) are as set forth in your
restricted stock unit account maintained on the Morgan Stanley Benefit Access
website or such other website as may be designated by the Compensation Committee
of the Board of Directors of AXIS Capital Holdings Limited (the “Committee”).
The actual number of Restricted Stock Units that you will be eligible to earn
with respect to this Award (the “Award Units”), subject to meeting the
applicable service and performance vesting requirements, will equal the Target
Number multiplied by the applicable “Performance Multiplier” (as defined in
Exhibit A hereto). This Award constitutes an unfunded and unsecured promise of
the Company to deliver (or cause to be delivered to you) on the terms and
conditions set forth herein the number of Shares corresponding to the earned
Award Units.
By your acceptance of the grant of the Award on the Morgan Stanley Benefit
Access website, you agree that the Award is granted under and governed by the
terms and conditions of the Plan and this Restricted Stock Unit Agreement (the
“Agreement”).
1.    GRANT OF RESTRICTED STOCK UNITS.
(a)    Award. On the terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant on the Award Date the Award.
(b)    Plan and Defined Terms. The Award is granted pursuant to the Plan, a copy
of which the Participant acknowledges having received. The terms and provisions
of the Plan are incorporated into this Agreement by this reference. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.
2.    PERIOD OF RESTRICTION.
(i)    The Restricted Stock Units subject to the Award shall be restricted
during the period (the “Period of Restriction”) commencing on the Award Date and
expiring on the first to occur of:
(a)    The normal scheduled vesting of the Award Units. The Award Units shall
vest in a single installment on the third anniversary of the Vesting Start Date
(the “Anniversary Date”).


1



--------------------------------------------------------------------------------




(b)    The Participant’s death or permanent Disability; or
(c)    The date of the Participant’s termination without Cause or termination
for Good Reason, in each case, within 24 months following a Change of Control.
(d)    Definitions. As used herein, the following terms shall have the meanings
set forth below:
(1)    “Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company, if any, or in the absence of an employment agreement
definition shall mean (A) any act or omission which constitutes a material
breach by the Participant of the terms of his or her employment, (B) the
Participant’s conviction of a felony or commission of any act which would rise
to the level of a felony, (C) the Participant’s conviction or commission of a
lesser crime or offense that adversely impacts or potentially could impact upon
the business or reputation of the Company and/or affiliates and subsidiaries in
a material way, (D) the Participant’s willful violation of specific lawful
directives of the Company, (E) the Participant’s commission of a dishonest or
wrongful act involving fraud, misrepresentation, or moral turpitude causing
damage or potential damage to the Company and/or its affiliates and
subsidiaries, (F) the Participant’s willful failure to perform a substantial
part of the Participant’s duties or (G) the Participant’s breach of fiduciary
duty.
(2)    “Change of Control” shall have the meaning set forth in the Plan,
provided however, that only an event that constitutes a change in control or
ownership within the meaning of Treasury Regulation 1.409A-3(i)(5) shall be a
Change of Control for purposes of this Agreement.
(3)    “Disability” shall mean the Participant’s permanent disability which
constitutes a disability within the meaning of Section 409A(a)(2)(C) of the
Code.
(4)    “Good Reason” shall have the meaning set forth in the Participant’s
employment agreement with the Company, if any, or in the absence of an
employment agreement definition shall mean (A) the scope of the Participant’s
position, authority or duties with the Company is materially adversely changed,
(B) the Participant’s compensation is not paid or is materially reduced or there
is a material adverse change in the Participant’s employee benefits or (C) the
Participant is required by the Company to relocate to a place more than 50 miles
from the Participant’s current place of employment; provided that, in each case,
“Good Reason” shall not exist unless the Participant provides the Company with
written notice of the Participant’s intent to terminate employment as a result
of such event, providing the specific reasons therefore, and the Company does
not make the necessary corrections within thirty days of receipt of the
Participant’s written notice, following which the Participant may terminate his
or her employment for “Good Reason” within the ten days following expiration of
such thirty day notice period.
(5)    “RSU Retirement Plan” shall mean the AXIS Specialty U.S. Services, Inc.
Executive RSU Retirement Plan, as in effect as of the date of this Agreement.


2



--------------------------------------------------------------------------------




(ii)    Absent subsequent Committee action, and except as otherwise provided
under the RSU Retirement Plan (to the extent such plan is applicable to the
Participant), the Award Units will not automatically vest upon or following the
Participant’s retirement.
(iii)    Notwithstanding the foregoing, to the extent that the Participant is
party to an employment agreement with the Company that provides for vesting of
the Participant’s restricted stock units on an accelerated or otherwise more
favorable basis as compared to the terms set forth in this Section 2, then the
Award Units shall vest pursuant to the terms set forth in such employment
agreement.
3.    ISSUANCE OF AWARD UNITS.
Subject to the Participant’s continued employment with the Company during the
Period of Restriction through the applicable vesting dates, the Company shall
deliver to the Participant within thirty (30) days following the Anniversary
Date (or within thirty (30) days following any vesting event described under
Section 2(i)(b) or 2(i)(c) hereof, if applicable) with respect to the number of
Award Units earned as determined in accordance with Exhibit A hereto, 100% of
the Shares underlying such earned Award Units as of the Anniversary Date with
such Share delivery fully satisfying the Company’s obligations to the
Participant with respect to such corresponding Award Units. In the event that
the Participant’s employment terminates for any reason prior to the expiration
of the Period of Restriction (except as described in Section 2(i)(b), 2(i)(c) or
the RSU Retirement Plan, to the extent such plan is applicable to the
Participant), the Award will immediately terminate and the Company will have no
further obligation or liability to the Participant. Subject to Section 4, the
Participant will have no rights as a shareholder of the Company with respect to
the Shares underlying the Award Units until such time as the Shares underlying
the Award Units are actually delivered to the Participant.
4.    RESTRICTIONS, VOTING RIGHTS AND DIVIDEND EQUIVALENTS.
(a)    Restrictions. The Award may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated at any time.
(b)    Voting Rights. Prior to the delivery of Shares underlying the Award Units
pursuant to this Agreement, the Participant shall not be entitled to exercise
any voting rights with respect to the Award Units and, except as provided in
Section 4(c), shall not be entitled to receive dividends or other distributions
with respect to the Award Units.
(c)    Dividend Equivalents. Dividend equivalents shall be paid to the
Participant with respect to the Award Units during the Period of Restriction.
Any dividend equivalents paid with respect to the Award Units during the Period
of Restriction will be held by the Company, or a depository appointed by the
Committee, for the Participant's account. All cash or share dividend equivalents
so held shall be payable at the same time as the delivery of Shares are made
with respect to the Award Units as set forth in Section 3 and shall be forfeited
and shall not be paid in the event the Award is terminated as set forth in
Section 3.


3



--------------------------------------------------------------------------------




(d)    Leaves of Absence.     For any purpose under this Agreement, employment
shall be deemed to continue while the Participant is on a bona fide leave of
absence, if such leave was approved by the Company in writing and if continued
crediting of employment for such purpose is expressly required by the terms of
such leave or by applicable law (as determined by the Company).
5.    RESTRICTIONS ON TRANSFER.
(a)    Transfer Restrictions. Regardless of whether the offering and sale of
Units under the Plan have been registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”) or otherwise, the Company, in its sole
discretion, may impose restrictions upon the sale, pledge or other transfer of
the Shares deliverable in respect of the Award Units (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Company's
Bye-Laws, the Securities Act, the U.S. Securities Exchange Act of 1934, as
amended, the securities laws of any country or state or any other applicable
law, rule or regulation.
(b)    Legends. All certificates evidencing Shares issued in respect of Award
Units under this Agreement shall bear such restrictive legends as are required
or deemed advisable by the Company under the provisions of any applicable law,
rule or regulation (including to reflect any restrictions to which you may be
subject under any applicable securities laws). If, in the opinion of the Company
and its counsel, any legend placed on a stock certificate representing Shares
issued under this Agreement is no longer required, the holder of such
certificate shall be entitled to exchange such certificate for a certificate
representing the same number of Shares but without such legend.
6.    MISCELLANEOUS PROVISIONS.
(a)    Bye-Laws. All Shares acquired pursuant to this Agreement shall be subject
to any applicable restrictions contained in the Company's Bye-Laws.
(b)    No Retention Rights. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue employment for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company or any Affiliate employing or retaining the Participant or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her employment at any time and for any reason, with or without Cause.
(c)    Notice. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon delivery by hand, upon delivery by
reputable express courier or, if the recipient is located in the United States,
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid. Notice shall be addressed to the Company at
its principal executive office and to the Participant at the address that he or
she most recently provided in writing to the Company.


4



--------------------------------------------------------------------------------




(d)    Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Bermuda.
(e)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
(f)    Modification or Amendment. This Agreement may be amended or modified by
the Committee; provided that any amendment or modification that would adversely
affect the Participant’s rights with respect to the Award must be made by
written agreement executed by the parties hereto; and provided, that the
adjustments permitted pursuant to Sections 4(b) and 7(b) of the Plan may be made
without such written agreement.
(g)    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(h)    Recoupment Policy. The Award is subject in all respects to the Company’s
Executive Compensation Recoupment Policy, as the same may be amended from time
to time, or any successor policy thereto (to the extent such plan is applicable
to the Participant).






5



--------------------------------------------------------------------------------




Exhibit A
Performance Metrics for Determining the Number of Earned Award Units


Performance Level
DBVPS Percentile
Performance Multiplier
Maximum
85th or above
200%
Target
55th
100%
Threshold
25th
25%
Below Threshold
<25th 
0%



The Performance Multiplier shall be determined by linear interpolation for
achievement falling between the above percentages; provided, that there shall be
no interpolation for achievement that is below threshold level performance or
above maximum level performance.


For purposes of this Exhibit A, the following terms shall have the following
meanings:


“DBVPS” shall mean diluted book value per share, as determined for purposes of
the relevant company’s financial reporting purposes.
“DBVPS Percentile” shall mean the Company’s percentile rank among its Peer Group
in terms of DBVPS growth during the Performance Period (rounded to the nearest
hundredth of a percent), as determined by the Committee in good faith.
“Peer Group” shall mean the performance peer companies identified by the
Committee in the Company’s annual proxy statement filed with the U.S. Securities
and Exchange Commission during the same calendar year in which the Award Date
occurs; provided, however, that the Committee may equitably adjust the members
of the Peer Group to account for any member company which ceases to be a
publicly traded company (due to merger, corporate reorganization, bankruptcy or
otherwise) or engages in a spin-off or similar transaction prior to the end of
the Performance Period.
“Performance Multiplier” shall mean the applicable multiplier as determined in
accordance with the table above based on the achieved DBVPS Percentile;
provided, however, that in the event that the Period of Restriction terminates
prior to the end of the Performance Period due to an event described in Sections
2(i)(b) or 2(i)(c) of the Agreement, then the Performance Multiplier shall
automatically be deemed to equal 100%.
“Performance Period” shall mean the period commencing on September 30 of the
calendar year preceding the year in which the Award Date occurs and ending on
the third anniversary of such date.
PAC ID 0317 (03 18)


6

